



INFORMATION IN THIS EXHIBIT IDENTIFIED BY [***] IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(iv) OF REGULATION S-K BECAUSE IT IS BOTH
(I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT
IF PUBLICLY DISCLOSED.


AMENDED AND RESTATED
LETTER AGREEMENT NO. 3


As of July 30, 2020


Delta Air Lines, Inc.
1050 Delta Boulevard
Atlanta, Georgia 30320


Re: [***]


Dear Ladies and Gentlemen,


Delta Air Lines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an Airbus A321 NEO Aircraft Purchase Agreement dated as of December
15, 2017 (the “Agreement”) which covers, among other matters, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.


This amended and restated Letter Agreement No. 3 (“Letter Agreement No. 3” or
this “Letter Agreement”) cancels and replaces the amended and restated Letter
Agreement No. 3 entered into between the Buyer and the Seller on December 15,
2017.


The Buyer and the Seller have agreed to set forth in this Letter Agreement No. 3
certain additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.


Both parties agree that this Letter Agreement shall constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement shall be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement shall govern.


1.[***]
The Seller hereby grants to the Buyer [***]
1.1    [***]






CT1707017 PA A321 NEO                            Amended and Restated LA 3-1
                  PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------





1.2    Intentionally left blank


1.3     [***]

1.4    [***]


1.5    [***]


2.ASSIGNMENT
This Letter Agreement and the rights and obligations of the parties shall not be
assigned or transferred in any manner without the prior written consent of the
Seller and any attempted assignment or transfer in contravention of this
provision shall be void and of no force or effect.


3.CONFIDENTIALITY
This Letter Agreement is subject to the terms and conditions of Clause 22.7 of
the Agreement.


4.COUNTERPARTS
This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Such counterparts may be delivered via facsimile and/or electronic mail
(provided that an original is subsequently delivered).




CT1707017 PA A321 NEO                            Amended and Restated LA 3-2
                  PROPRIETARY AND CONFIDENTIAL




--------------------------------------------------------------------------------





If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




Very truly yours,


AIRBUS S.A.S.








By: /s/ Benoit de Saint-Exupéry
Title: Senior Vice President, Contracts








Accepted and Agreed


DELTA AIR LINES, INC.






By: /s/Mahendra R. Nair
Title: Senior Vice President – Fleet & Tech Ops Supply Chain


    






CT1707017 PA A321 NEO EXECUTION                                 LA3
                  PROPRIETARY AND CONFIDENTIAL